Citation Nr: 0419740	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-16 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to service connection for attention deficit 
disorder.  




ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 18, 1999 to February 2, 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The veteran requested a Travel Board hearing; he failed to 
appear for the hearing scheduled in August 2003.  

Regarding representation, in October 2003 the Board sent the 
veteran a letter seeking clarification of his representation.  
The letter noted that he had appointed Rashid El Malik as his 
attorney.  However, a letter dated November 5, 2001 indicated 
he was represented by the Veterans of America.  He was 
advised that VA regulations state that only one service 
organization, attorney or agent may act on the behalf of a 
veteran at any one time on the same appeal, and that Veterans 
of America was not an accredited organization.  He was 
provided VA Forms 22a and 21-22 to enable him to properly 
designate an attorney/agent or service organization as his 
representative.  He was advised that if the Board did not 
hear from him within 30 days it would be assumed that he did 
not desire representation, and appellate review would 
proceed.  He did not respond to the Board's October 2003 
letter.  In December 2003 the case was remanded to the RO for 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

In the December 2003 remand the Board instructed the RO to 
arrange for a VA psychiatric examination to determine the 
nature and etiology of the veteran's attention deficit 
disorder and, specifically, whether it was an acquired 
disability or a developmental disorder.  As the claims file 
reflected that the veteran was homeless, the remand further 
specified that if the veteran could not be located for 
scheduling of the examination, his claims folder was to be 
forwarded to a VA psychiatrist for review and an advisory 
opinion.  

The claims file contains a duplicate copy of correspondence 
(sent to the veteran's last known address) informing him of 
the examination scheduled in March 2004.  The correspondence 
was not returned as undeliverable; however, he failed to 
report for the scheduled examination.  Per the December 2003 
Board remand, the RO was then required to forward the his 
file to a VA psychiatrist for an advisory opinion.  This was 
not done.  The Court has held that where remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  The veteran's claims file must be 
forwarded to a VA psychiatrist for an 
advisory medical opinion.  The examiner 
should review the claims folder and 
opine whether the veteran's attention 
deficit disorder is an acquired 
disability or a developmental disorder.  
If the latter, the reviewing 
psychiatrist should further opine 
whether acquired psychiatric disability 
was superimposed on the developmental 
disorder during the veteran's service.  
The examiner should explain the 
rationale for any opinion given.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The purpose of this remand is to ensure compliance with the 
previous remand, as mandated by Stegall, supra.  No action is 
required of the appellant unless he is notified.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

